Citation Nr: 1403972	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran had active military service from April 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO granted service connection for PTSD and assigned an initial 50 percent.  The Veteran appealed this rating determination.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disabilities affect his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the course of the appeal, the Veteran has alleged that his service-connected disabilities, in particular his PTSD, render him unemployable.  Accordingly, the issue of entitlement to TDIU has been raised.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood; total social and occupational impairment is not shown.  

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD of 70 percent, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in August 2010, prior to the April 2011 RO decision.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in September 2012.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in January 2011 and August 2012 to assess the current nature of his PTSD.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board finds the case is adequately developed for appellate review.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of 'staged rating' must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In this case, the Veteran is currently assigned a 50 percent disability for PTSD under Diagnostic Code 9411.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, the August 2012 VA examiner specifically indicated there was not total occupational and social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A score of 41-50 illustrates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  A score of 51-60 represents '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).'  Id. 

In view of the relevant evidence, the Board finds that the Veteran is entitled to a disability rating of 70 percent, but no higher.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 70 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been manifested by depression, restricted range of effect, social withdrawal, intrusive memories, irritability or outbursts of anger, difficulty with concentration and memory, hypervigilance, and suicidal ideation.  In the January 2011 VA examination report, the examiner also noted symptoms including difficulty sustaining interpersonal relationships (e.g. four failed marriages) and difficulty getting along with supervisors and co-workers.  During the August 2012 VA examination, the examiner endorsed additional symptoms of inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, and impaired impulse control.  The examiner specifically indicated that the Veteran's symptomatology most closely approximated the criteria of a 70 percent disability rating.  The Board finds that the evidence shows that the criteria for a 70 percent rating are met because the PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

At no time during the appeals process has the Veteran exhibited or complained of symptoms which indicate total occupational and social impairment.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Therefore, the Board finds a rating in excess of 70 percent is not warranted.

Additionally, the Board observes that the Veteran's August 2012 GAF score of 50, is consistent with serious symptoms marked by serious impairment in several areas, such as work, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  Nonetheless, such a score is inconsistent with a finding of total occupational or social impairment.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the statements of the Veteran and his daughter.  Although the Veteran is competent to describe his symptoms, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 100 percent.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his PTSD interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  As of this decision, the Veteran's service-connected disabilities meet the threshold percentage rating standards for a schedular TDIU.  38 C.F.R. § 4.16(a) (2013).

In the present case, the Board concludes that entitlement to TDIU is warranted as the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected PTSD.  The January 2011 VA examiner indicated the Veteran's PTSD produced occupational impairment.  The August 2012 VA examiner reported symptoms such as inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, and difficulty concentrating.  The Board finds these are symptoms which would likely prevent obtaining and maintaining gainful employment.  Though the examiner did not find total occupational and social functioning, this does not preclude occupational impairment that would impair employability. 

Ultimately, the Board finds that the evidence establishes that the Veteran is unable to obtain or retain substantially gainful employment due to his PTSD.


ORDER

Entitlement to a rating in excess of 70 percent, but no higher, for posttraumatic stress disorder (PTSD) is allowed.

TDIU is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


